Citation Nr: 0528795	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98 11-561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for PTSD


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Service connection was previously denied for a nervous 
condition in a February 1988 determination.  The veteran 
successfully reopened his claim for service connection, as 
reflected in the March 2000 Board decision.  When new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  In March 2000 the Board 
remanded the claim for service connection for an acquired 
psychiatric disorder and for a PTSD for additional 
development.  The case now returns to the Board following 
completion of development made pursuant to its March 2000 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has an acquired psychiatric disorder, namely 
schizo-affective disorder that is not shown to be associated 
with injury, disease or event noted during his military 
service.  

3.  The veteran does not have sufficient clinical evidence to 
sustain a diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, other than PTSD, is not 
shown to have been incurred in or aggravated in the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have PTSD that was incurred 
in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he experienced his initial episode 
of psychiatric symptoms during service in 1966 when he was 
hospitalized for malaria.  The veteran contends that during 
the course of treatment at Valley Forge Hospital, he suffered 
a nervous breakdown due to the disease and his experiences in 
Vietnam.  

In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

An Acquired Psychiatric Disability (other than PTSD) 

The Board has reviewed all pertinent evidence in the 
veteran's claims folder including the service medical records 
and the reports of VA and private treatment compiled after 
the veteran's military service.  The veteran's service 
medical records show that he was treated at Valley Forge 
Hospital for malaria, as reflected on the report of medical 
history completed at the time of his separation from service.  
Also, the veteran's personnel records verify that he veteran 
was assigned to Valley Forge General Hospital from August 
1966 to February 1967.  Unfortunately there is no medical 
evidence demonstrating treatment of a mental disorder in 
service.  The veteran self reported upon separation 
examination that he had been a patient at Valley Forge 
General Hospital in a mental ward from November 1, 1966, to 
February 3rd, 1967.  

The clinical evidence of record shows that the earliest 
references to a psychiatric disorder were recorded in the 
1970s.  For example, psychosomatic gastrointestinal symptoms 
were mentioned in the July 1974 VA hospital report.  Also, a 
March 1976 VA medical record refers to anxiety.  Over the 
years, other diagnoses have been recorded, including 
depressive neurosis, anxiety reaction, PTSD and alcohol 
dependence.  The veteran currently has a diagnosis of schizo-
affective disorder; this condition was first recorded in the 
mid-1990s.  Service medical records do not make any reference 
to schizo-affective disorder or any other psychiatric 
condition.  

To prevail on this claim of service connection for schizo-
affective disorder, there must be evidence that his current 
disability is associated with his military service.  Here, 
the veteran appears to allege a continuity of symptoms from 
1966 to the present.  Since the 1970s, the veteran has 
consistently asserted that he had a nervous break down in 
service when he was treated for malaria at Valley Forge 
Hospital.  While the veteran's contentions regarding the 
origin of an acquired mental disorder other than PTSD has 
been considered, such statements are probative only to the 
extent that a layperson can discuss personal experiences.  
But, generally, laypersons cannot provide medical evidence 
because they lack the competence to offer medical opinions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When VA examined the veteran in June 2000, May 2002, May 2004 
and July 2004, the examiners verified the diagnosis of 
schizo-affective disorder.  In a March 2005 report, a VA 
psychiatrist provided an opinion to the effect that it is 
less likely as not that the schizo-affective disorder was 
caused by the veteran's military service.  The physician 
suggests that the alleged mental problems during treatment 
for malaria could have represented delirium.  

The Board finds that the March 2005 opinion is credible as it 
was based on a review of the veteran's clinical record, an 
assessment of current disability, consideration of the 
veteran's allegations and the application of sound medical 
principles.  This opinion constitutes negative evidence in 
the veteran's case.  There is not evidence of record 
rebutting this medical opinion.  All efforts to obtain 
supportive clinical record have been unsuccessful as will be 
discussed below.  The case fails because two of the three 
requirements to establish service connection have-not been 
met.  While the veteran does have a currently diagnosed 
disorder (schizo-affective disorder), there is not evidence 
of in-service incurrence and there is no positive medical 
evidence demonstrating a nexus between schizo-affective 
disorder and service.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder other 
that PTSD.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has an acquired 
psychiatric disability (other than PTSD) associated with 
injury, disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for an acquired psychiatric disability (other than 
PTSD) is denied.

PTSD

Service connection for PTSD requires the presence of three 
elements: (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Credible evidence that the claimed 
in-service stressor actually occurred is also required. 38 
C.F.R. § 3.304(f).  See Pentecost v. Principi, 16 Vet.App. 
124 (2002).  

The Board has reviewed all pertinent evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD.  The veteran's claim 
must fail, as the evidence or record does not support a 
current diagnosis of PTSD.  

Positive evidence in the veteran's claim includes reports of 
VA treatment from January 1999 that show that the veteran 
began to express complaints of nightmares, flashbacks and 
panic attacks that, based on his reported symptoms, were 
thought to suggest PTSD.  However, there is no evidence that 
this determination was made as a result of a review of the 
veteran's clinical record.  

The record was reviewed in June 2000 hen a VA examiner 
essentially ruled out the presence of a PTSD, stating in the 
July 2000 report that the clinical evidence did not provide 
sufficient data to substantiate a diagnosis of PTSD.  As 
noted above, the recorded diagnosis was schizo-affective 
disorder.  The VA psychiatrist that completed the March 2005 
examination report upheld this diagnostic opinion.  

The June 2000 and March 2005 opinions are credible as they 
were the result of a review of the veteran's allegations, 
objective evaluation and a review of the clinical record.  
This constitutes negative evidence in the veteran's case.  
Inasmuch as there is no competent evidence showing a current 
diagnosis of PTSD, the preponderance of the evidence is 
against his claim for service connection for that condition 
and the question of whether the veteran's stressor is 
credible need not be addressed.

Here, the positive and negative evidence is not in relative 
equipoise with respect to whether that the veteran currently 
has PTSD with his military service.  Therefore, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for PTSD is denied.

Veterans Claims Assistance Act of 2000

Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA in letters dated in 
February 2003, July 2003 and September 2004.  The RO afforded 
the veteran details about the sources of evidence that might 
show his entitlement to service connection.  Specifically, 
the veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

In this case, the initial denials of service connection for 
acquired psychiatric disability and PTSD were issued prior to 
the passage of VCAA.  The veteran was advised of the change 
and associated responsibilities by full and complete notice 
letters.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  

The RO did not specifically ask the veteran to submit all 
evidence in his possession.  Any prejudice would exist only 
if the appellant had evidence in his possession, not 
previously submitted, that is of the type that should be 
considered by VA in assessing his claim.  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  There is 
no indication from the record that the veteran currently has 
any pertinent evidence in his possession.  Moreover, 
evidence, the RO advised him that it was his responsibility 
to make sure the VA received all pertinent records, and from 
this it is reasonable to assume that the veteran has provided 
any information he has in his possession relevant to this 
claim.  

With respect to the duty to assist, VA obtained and obtained 
the veteran's service medical records, associated the VA 
treatment records and assembled reports of private treatment.  
In addition, the RO also provided the veteran with VA 
examinations to determine current nature and etiology of the 
veteran's psychiatric disability.  

In 1996, the RO attempted to obtain reports of treatment from 
Valley Forge General Hospital, a military facility.  In June 
1996, the RO was informed that the facility had been closed 
over 15 years previously.  No records could be obtained from 
the National Personnel Records Center from that facility.  

In addition, the Board remanded the veteran's case for 
additional development.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   In 
compliance, the RO, pursuant to the March 2000 Board remand 
made numerous unsuccessful attempts to obtain additional 
reports.  Treatment records in addition to those already of 
record could not be obtained from Harlem Hospital or from the 
Bronx, New York VA medical facility.  Finally, after numerous 
attempts, the RO was unsuccessful in obtaining the veteran's 
records from the and from the Social Security Administration 
(SSA).  After its final request in January 2005, the RO was 
informed by SSA that after an exhaustive and comprehensive 
search, the veteran's folder could not be located.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.


ORDER

Service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder (PTSD) is denied.  

Service connection for PTSD is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


